Opinion issued August 6, 2009














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00053-CR
 ____________

CODY LEMONT ST. JUNIUS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court 
Harris County, Texas
Trial Court Cause No. 1120921



 
MEMORANDUM  OPINION
          Appellant, Cody Lemont St. Junius, pleaded guilty, without an agreed
recommendation as to punishment with the State, to the offense of murder.  Before
assessing punishment, the trial court ordered a pre-sentence investigation report and
rescheduled the case for a hearing.  Following a pre-sentence investigation hearing,
the trial court  sentenced appellant to confinement for 30 years.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396 (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).  
          We affirm the judgments of the trial court and grant counsel’s motion to
withdraw.
  Attorney Frances M. Northcutt must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Taft.

Do not publish.  Tex. R. App. P. 47.2(b).